Title: To Thomas Jefferson from James Wilkinson, 13 February 1807
From: Wilkinson, James
To: Jefferson, Thomas


                        
                            Sir—
                            New Orleans Feby. 13th. 1807
                        
                        I last Evening had the Honor to receive your Letter of the 3rd. Ultmo., & rejoice at M: Briggs’s safe
                            arrival, however unseasonable, for I had begun to feel serious concern for his safety.—
                        You must long before this Period have heard of the salutary decision, to which I have been driven in this
                            City, and of the persecution & abuse I have suffered & am suffering in consequence thereof: The late clemency &
                            confidence extended to Col. Burr in the Mississippi Territory, the Popular standing he had acquired there, His Mock-trial
                            & acquittal, and his recent flight from Justice; may I hope have the tendency to dissipate the delusions spread abroad
                            by his open adherents & numerous Secret friends in this quarter; and at the same time serve to illustrate the Soundness,
                            of those strong Handed precautions, to which I resorted to destroy the concert & cooperation of the Conspirators, to
                            Stem the torrent of disaffection, and to save this City from the Horrors of a civil Commotion.—
                        But Sir when the tempest has passed away & dangers have disappeared, I must Hope I shall not be left
                            alone, to buffit a combination of the Bar & Bench, the mass of the American Merchants, and every Man in office here,
                            federal or Territorial, excepting Governor Claiborne, the post Master Mr. Coenas and Doctr. Barnwell; at this Moment the
                            Trials of Kerr & Workman are progressing before Judge Hall, who has permited proofs to be brought with the vain &
                            scandalous design of charging their prosecution to me, from malicious & vindictive motives—before such a Judge, with
                            the weight of Talents, the influence of property & a Jury notoriously packed, you may readily infer the result—Doctor
                            Watkins, the Mayor & Speaker of the House of Delegates, yesterday appeared to Testify in favour of Mr. Kerr, and
                            delivered his Testimony in the form of an address to the audience, in which he was permited to put the most shameful
                            ridicule, on Governor Claiborne’s Character & Conduct, and in the face of the Court-acknowledged, that He had Himself
                            been associated with Mr. Kerr, in a secret combination under oaths, with views to the carrying of expeditions under the
                            sanction of Government, against Florida & Mexico—This brief and imperfect Sketch may serve to give you a glimpse of the
                            State of things & Characters here, and to suggest the necessity of a radical change of Officers, in every department,
                            general and local.—
                        I could-not believe Mr. Burr was so unhallowed & profound a Villain, as he has proved Himself; deep indeed
                            have been the measures employed to deceive me, & doubtless his impositions have prevailed over hundreds; no doubt
                            remains, with me, that he has duped both the British & Spanish legations & converted them to his use, by the promise
                            of the subversion of our Government on the one Hand, & the revolutionizing of Mexico on the other.
                        I congratulate you Sir with my whole Soul, on the Issue which the nefarious project has taken: for altho’
                            we may for some time to come, be subjected to personal & indeed local conflicts & collisions—in this quarter, yet I
                            consider the general safety secured, and I view with exultation the triumph of principle, in the patriotic display made by
                            the States of the Ohio.—
                        I shall be careful of the Letters to which you have reference, and after they have been duly authenticated, I
                            shall by a safe conveyance transmit them to you, with the Key to the Cypher fully explained, a Cypher designed in 1786 &
                            imparted to Mr. Burr in 89 at his request.—
                        From my dispatch of this Date to the Secy. of War, you will discover how my plan to seeze Mr. Burr has been
                            frustrated; yet I will hope Blennerhasset; Tyler, Ralston & Floyd may not escape me, all of whom shall be sent round to
                            the seat of Government—if apprehended—What may be Burrs course I know not, yet I will confess that I believe he still
                            cheats the Spaniards, & therefore it is probable He may take refuge with them—in such case what must be my Conduct? —It
                            would seem that his vengeance, & that of his party here & elsewhere, is pointed at me—after having exhausted his
                            Genius in devising Calumnies, to blacken my Character & excite popular Odium, he recently wound up with the declaration,
                            that so soon as his trial was closed, He would “seek & kill me”—Some of my friends are seriously apprehensive for my
                            Life, which is of too little value one would think, to be taken in so foul a way; yet if such should be my destiny, all
                            I ask is that the Deed & the motive which inspired it may be remembered by my Country.—
                        By the next Mail I hope I may be able to announce Mr. Burr’s Capture, yet I doubt it; and in a few Days I
                            will transmit you a faithful Sketch of Characters, to explain to you by whom & of course how, our public affairs are
                            administered in this Territory.—
                        With perfect respect, & sincere attachment, I am Sir Your obliged & faithful
                        
                            Ja Wilkinson
                            
                        
                        
                            P.S. I have obtained permission to send you the inclosed from Judge Toulman who is a faithful & an able
                                upright officer—
                     
                        
                    